IN THE SUPREME COURT OF PENNSYLVANIA
                                  WESTERN DISTRICT


 CITY OF ERIE                                     :   No. 15 WAL 2019


                v.                                :   Petition for Allowance of Appeal from
                                                      the Published Opinion and Order of
                                                      the Commonwealth Court at No. 150
 GENERAL TEAMSTERS LOCAL UNION                    :   CD 2018, at 200 A.3d 1061 (Pa.
 NO. 397 (KELLY KIRSCH),                          :   Cmwlth. 2019) entered on January 3,
                                                      2019, affirming the Order of the Erie
                                                      County Court of Common Pleas at No.
 PETITION OF: GENERAL TEAMSTERS                   :   No. 1 2001-201 7 entered on January
 LOCAL UNION NO. 397                              :   19, 2018



                                         ORDER



PER CURIAM

         AND NOW, this 29th day of October, 2019, the Petition for Allowance of Appeal is

GRANTED.        The Commonwealth Court's order is VACATED and this matter is

REMANDED to the Commonwealth Court for further consideration in light of this Court's

decision in Millcreek Twp. School District   v.   Millcreek Twp., ESPA, 210 A.3d 993 (Pa.

2019).